                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                     AIKEN DIVISION

 Jonathan Brotherton,,                                 C/A. No. 1:18-3539-CMC-PJG

                 Plaintiff,
        v.
                                                              Opinion and Order
 CB&I Project Services Group, LLC,

                 Defendant.


        Through this action, Plaintiff Jonathan Brotherton (“Plaintiff”) seeks recovery from his

former employer, CB&I Project Services Group, LLC (“Defendant”), for actions relating to or

arising from termination of his employment. Plaintiff asserts two federal causes of action under

Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e et seq., and a single

state-law claim for negligent and grossly negligent investigation of allegations made against

Plaintiff by a fellow employee. The matter is before the court on Defendant’s motion to dismiss

the state law claim.

        In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (B)(2)(g), D.S.C., this

matter was referred to United States Magistrate Judge Paige J. Gossett for pre-trial proceedings

and a Report and Recommendation (“Report”). On February 11, 2019, the Magistrate Judge issued

a Report recommending Defendant’s motion to dismiss be granted. ECF No. 14. The Magistrate

Judge advised the parties of the procedures and requirements for filing objections to the Report

and the serious consequences if they failed to do so. Plaintiff filed his objections on March 11,

2019. ECF No. 18. Defendant filed a reply on March 25, 2019. ECF No. 20. This matter is now

ripe for resolution.
       After conducting a de novo review as to the objections made, and considering the record,

the applicable law, the Report and Recommendation of the Magistrate Judge, Plaintiff’s objections,

and Defendant’s reply, the court agrees with the Report’s recommendation that Defendant’s

motion to dismiss be granted. Accordingly, the court adopts the Report by reference in this Order.

                                            STANDARD

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge, or

recommit the matter to the Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). The court

reviews only for clear error in the absence of an objection. See Diamond v. Colonial Life &

Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a timely filed

objection, a district court need not conduct a de novo review, but instead must ‘only satisfy itself

that there is no clear error on the face of the record in order to accept the recommendation.’”)

(quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                              DISCUSSION

       The Report recommends dismissal of Plaintiff’s third cause of action because Plaintiff does

not allege he is anything other than an at-will employee and, as a matter of law, an employer owes

no duty of due care in conducting an investigation of allegations against an at-will employee.




                                                 2
Report at 3 (relying on Gause v. Doe, 451 S.E.2d 408, 409 (S.C. Ct. App. 1994)). 1 While Plaintiff

questions the adequacy of Gause’s reliance on a general proposition stated in Small v. Springs

Indus., 388 S.E.2d 808 (S.C. 1990) (“Small II”), he does not point to any South Carolina decision

supporting a contrary result. 2

       Plaintiff, instead, relies on a variety of decisions which have imposed a duty of care in

distinguishable, non-employment contexts. For example, he relies on Miller v. City of Camden,

494 S.E.2d 813 (S.C. 1995), which found an issue of fact existed whether the operator of a mill

voluntary undertook a duty to monitor lake level for the benefit of others, which action could

support imposition of a duty of care in support of a negligence claim. Plaintiff also relies on

Edwards v. Lexington Co. Sheriff’s Dept., 688 S.E.2d 125 (S.C. 2010), which found special

circumstances imposed a duty of care where the defendant’s employees created the risk of harm

by arranging a bond revocation hearing for a person they knew “had unrelenting violent tendencies




1
  The Report also relies on Anthony v. Atlantic Grp., Inc., 909 F. Supp. 2d 455, 474 (D.S.C. 2012).
In Anthony, the court held negligence-based claims for wrongful termination failed as a matter of
law. The court explained as follows: “Because [the employer] owed no duty to conduct adequate
investigations as to its employees due to the at-will nature of the employment relationship,
Plaintiffs cannot prevail on their termination claims.” Id.


2
  Small II addresses a challenge to a damages award following remand of Small v. Springs Indus.,
Inc., 357 S.E.2d 452 (S.C. 1987) (“Small I”) (recognizing claim for breach of contract based on
assurances in employee handbook). Gause introduces Small II with an “e.g.” signal, then cites it
for the proposition an at-will employee may be “terminated at any time, for any reason, or for no
reason at all, irrespective of any inadequate investigations, false assumptions, or failures to
reevaluate on the part of the employer.” Gause at 409 (emphasis added). While Small II includes
the non-italicized language in this quote, it does not address the point made in the italicized portion.
See Small II, 388 S.E.2d at 810. Thus, Plaintiff is correct that the language in Gause critical to
this action is an extension or application of Small II, rather than a proposition directly supported
by Small II.

                                                   3
towards Edwards,” and strongly encouraged Edwards to attend the hearing without providing for

her security. Neither these nor any other cases cited by Plaintiff involve an employer’s duty to its

employees, either regarding investigations of alleged misconduct or in any other employment

context. Thus, they do not cast doubt on Gause’s interpretation of South Carolina law to preclude

a negligence claim by an at-will employee who wishes to challenge the adequacy of an

investigation leading to termination of employment.

       In contrast, the South Carolina Supreme Court has recently issued a decision that suggests

application of the rule in Gause. See Shaw v. Psychemedics Corp., __ S.E.2d ___, 2019 W.L.

1272945 (S.C. March 20, 2019). In Shaw, the court held the contractual relationship between an

employer and a drug testing laboratory may support imposition of a duty of due care owed by the

laboratory to employees who are subject to testing. 3 In reaching this conclusion, the court noted

that “without the recognition of a duty, a terminated employee is often left without a means for

redress, while the drug testing laboratory is effectively immunized from liability. This risk is

especially great in at-will states like South Carolina, in which an employer may terminate an

employee at any time without reason or cause.” Shaw, Slip. Op. at 3 (footnotes omitted, emphasis

added). Thus, while Shaw does not expressly address Gause, or an employer’s duty regarding

investigations of employees, its assumption as to non-availability of a claim against the employer

is at least consistent with the rule in Gause.




3
  Shaw pursued a negligence claim against the laboratory based on allegations he was terminated
by his employer after the laboratory inaccurately reported Shaw’s hair tested positive for cocaine.
                                                 4
                                            CONCLUSION

       For reasons set forth above, the court adopts the Report in full as supplemented above and

grants Defendant’s motion to dismiss Plaintiff’s third cause of action. Because other claims

remain, the matter is recommitted to the Magistrate Judge for further pretrial proceedings.

       IT IS SO ORDERED.

                                                            s/ Cameron McGowan Currie
                                                            CAMERON MCGOWAN CURRIE
                                                            Senior United States District Judge
Columbia, South Carolina
April 15, 2019




                                                5
